Name: Commission Implementing Regulation (EU) NoÃ 646/2013 of 4Ã July 2013 amending Council Regulation (EC) NoÃ 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  Europe;  information technology and data processing
 Date Published: nan

 6.7.2013 EN Official Journal of the European Union L 187/4 COMMISSION IMPLEMENTING REGULATION (EU) No 646/2013 of 4 July 2013 amending Council Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities associated with a view to combating terrorism (1), and in particular Article 7 thereof, Whereas: (1) Annex to Regulation (EC) No 2580/2001 lists the competent authorities to whom information and requests concerning the measures imposed by that Regulation should be sent. (2) Latvia requested that the address details concerning its competent authorities should be amended. (3) Annex to Regulation (EC) No 2580/2001 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex to Regulation (EC) No 2580/2001 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 2013. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 344, 28.12.2001, p. 70. ANNEX Annex to Regulation (EC) No 2580/2001 is amended as follows: The address details under the heading Latvia shall be replaced with: Latvijas Republikas Ãrlietu Ministrija K.ValdemÃ ra iela 3 RÃ «ga LV-1395, Latvija Tel: (+371) 67 016 201 Fax: (+371) 67 828 121 mfa.cha@mfa.gov.lv NoziedzÃ «gi iegÃ «tu lÃ «dzekÃ ¼u legalizÃ cijas novÃ rÃ ¡anas dienests RaiÃ a bulvÃ ris 15 RÃ «ga LV-1050, Latvija Tel: (+371) 67 044 430 Fax: (+371) 67 324 497 kd@kd.gov.lv